DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               C. RON ALLEN,
                                  Appellant,

                                     v.

               ABERDEEN GOLF & COUNTRY CLUB, INC.,
                            Appellee.

                               No. 4D18-3384

                          [February 27, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Lisa S. Small, Judge; L.T. Case No. 502018CA003349.

  H. Starr Parker of Starr Justice Law Firm, PLLC, Fort Lauderdale, for
appellant.

   Robert Rivas of Sachs, Sax Caplan, P.L., Boca Raton, for appellee.

PER CURIAM.

   Affirmed.

MAY, CIKLIN and GERBER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.